Citation Nr: 0510243	
Decision Date: 04/08/05    Archive Date: 04/21/05	

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia 
repair.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from October 1972 
to October 1974 and from August 1991 to February 1992.  He 
also had various periods of service with the Army National 
Guard through 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the VARO 
in Muskogee, Oklahoma, that denied entitlement to the benefit 
sought.  The case was previously before the Board in August 
2003 at which time it was remanded for further development.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  There is no showing that the veteran's residuals of 
hernia repair were permanently worsened by his military 
service.


CONCLUSION OF LAW

Residuals of hernia repair were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of hernia 
repair.  In essence, he contends that he aggravated the 
hernia repair while performing active service in 1997.  He 
asserts he was placed on profile status on several occasions 
to prevent further aggravation to the residuals of the hernia 
repair.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This 
law eliminated the former statutory requirement that a claim 
be well grounded.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that development of this issue has proceeded in accordance 
with the provisions of the law and regulations.  The VCAA 
alters the legal landscape in three distinct ways:  Standard 
of review, notice, and duty to assist.  The Board will 
address these concepts within the context of the 
circumstances presented in this case.




Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
was responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the veteran with notice of the 
requirements of the VCAA in an April 2001 communication, 
prior to the initial decision on the claim by rating decision 
in September 2001.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met, and to decide 
the appeal at this time would not be prejudicial to the 
veteran.

Moreover, the requirements with respect to content of the 
VCAA notice are essentially met in this case.  VCAA notice 
consistent with the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1)  Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2001 
communication about the information and evidence necessary to 
substantiate his claim of entitlement to service connection 
for residuals of a hernia repair.  He was advised what VA 
would do to help him in the development of his claim and he 
was told what he had to do with regard to any additional 
medical evidence he wanted considered.  Further, in a 
December 2003 communication, he was informed what records had 
been received as supporting documentation for his appeal.  He 
was told that records had been requested from the VA Medical 
Center in Oklahoma City and the VA Medical Clinic in Lawton, 
Oklahoma, between April 1997 and December 1999.  He was then 
informed that the evidence had to show to support his appeal.  
Additionally, the RO informed him in the September 2001 
rating decision, the April 2002 statement of the case, and 
the November 2004 supplemental statement of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
this claim.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102, (harmless error).  As noted above, 
because the requirements of the VCAA notice have been 
essentially fully satisfied in this case, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

Duty to Assist

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claim.  The service medical records are 
also in the claims file.  The veteran testified at a 
videoconference hearing before the Board in August 2002, and 
a transcript of his testimony from that hearing is in the 
file and has been reviewed.  Further, the Board remanded the 
case in August 2003 for both procedural and substantive 
purposes.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Accordingly, the Board concludes that VA has fulfilled its 
duty to assist the veteran in this case.

Pertinent Law and Regulations

In general, service connection can be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Not withstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's 
General Counsel has held that to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It was concluded that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar 
as § 3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  It was 
held that 38 C.F.R. § 3.304(b) is therefore invalid and 
should not be followed.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not in and of 
itself constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to 
inservice treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).  

Factual Background

A review of the service medical records, to include the 
veteran's records while on Reserve duty, reflect that he 
underwent an abdominal herniorrhaphy in 1986 or 1987.  At the 
time of periodic examination in December 1997, a 4-
centimeter, well- healed, ventral hernia midline scar was 
noted.  It was not tender to touch.  The veteran reported the 
area became stressed when doing sit-ups.  

However, at the time of periodic examination on May 2, 1998, 
he stated that he was having only occasional problems with 
sit-ups.  He had lost weight and did sit-ups and passed the 
fitness test.  He was cleared for annual training and 
returned to full duty.

On May 14, 1998, he wanted a release to go to summer camp. He 
wanted someone to look at his incision and say he could do 
sit-ups.  There was no mention of a re-injury.  

At the time of a surgery outpatient clinic visit in January 
1999, the veteran presented for evaluation of ventral 
abdominal hernia.  He stated that the hernia was first seen 
10 years previously.  It had been repaired eight years 
earlier.  He stated that in the last 2 to 3 years there had 
been a reappearance of the hernia while climbing and lifting.  
The hernia also appeared while eating and drinking.  He 
indicated the hernia was reducible, although sometimes it 
felt as though a sharp needle was striking the abdomen.  

Of record is a communication dated in April 2001 from an 
individual who indicated he had been a medical aid man for 
the Oklahoma Army National Guard.  He reported that "on or 
about" the summer of 1999 (the digits 99 were crossed out and 
apparently changed to '96), he was on call to a section the 
veteran was assigned to.  He stated the veteran was 
exhibiting signs and symptoms of hypertension that required 
immediate evacuation for definitive care.  He stated the 
veteran had no prior history of illness except for hernia 
repair "that at the time was healing normally and did not 
present any complications."  

A VA hospital record dated January 15, 2002, reflected the 
veteran underwent outpatient surgery.  The discharge 
diagnosis was incarcerated recurrent ventral hernia.

Analysis

The Board finds that there is clear and unmistakable evidence 
that the veteran had a hernia repair sometime in 1987 that 
did not involve his military service.  It is not otherwise 
contended.  As noted above, service connection may also be 
granted by way of aggravation.  It must be shown that clear 
and convincing evidence exists that the preexisting 
disability was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  In this case, the veteran argues that the service 
medical records show that he was placed on profile status on 
several occasions because of aggravation of his hernia repair 
caused by his lifting heavy objects, doing sit-ups, and 
performing other physical activities while performing active 
duty for training.  Accordingly, the Board must determine 
whether the residuals of the hernia repair underwent an 
increase in severity during the veteran's active service, to 
include his active duty for training.  See, in general, 
38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
became independently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability in service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536 (1996).

Based on a longitudinal review of the evidence of record, the 
Board finds no evidence that the veteran's hernia repair was 
permanently worsened by anything that happened while he was 
on active duty.  While he and his daughter gave testimony at 
a videoconference hearing before the undersigned in August 
2002 that he was placed on profile status several times 
during his military career for hernia repair, the 
contemporaneous medical evidence does not support his 
assertion that his condition was aggravated by various 
physical activities performed during active service.  In 
particular, the veteran refers to problems he experienced in 
1997.  However, the medical evidence of record includes a 
report of an outpatient visit in May 1998 at which time he 
wanted a release to go to summer camp for the National Guard.  
He wanted someone to look at the incision from his hernia 
surgery in1987 and indicate that he could perform sit-ups and 
the like.  At that time he made no mention of having 
reinjured the abdominal area.  He reported at that time that 
he was having occasional problems with sit-ups.  However, it 
was indicated that he did sit-ups and he passed the physical 
fitness test.  He was cleared for annual training and was 
described as able to be returned to full duty.  No 
restrictions were indicated for him at that time.  Clearly, 
this medical evidence does not support a conclusion that the 
disability had been permanently aggravated by the veteran's 
military service.  He has submitted no medical opinion 
linking his activities while on active duty to permanent 
aggravation of the hernia repair.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the residuals of the hernia repair were 
aggravated by the veteran's active service.  Aggravation will 
not be conceded because there's no medical evidence that 
there was an increase in severity during the veteran's 
military service.  As a result, the claim is denied.


ORDER

Service connection for residuals of hernia repair is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


